DETAILED ACTION
	This is the initial Office action for application 17/212,597 filed March 25, 2021, which refers to provisional application 63/000,760 filed March 27, 2020. Claims 1-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Allowable Subject Matter
Claims 8-12, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner' s statement of reasons for allowance: 
Claim 8 contains allowable subject matter because the prior art fails to disclose, either singly or in combination, wherein each of said straps is connected to said support bar through a curved section of minimum radius, said curved section causing said strap to extend laterally generally parallel to and spaced from said support bar.
The closest prior art made of record is Lee (US 5,647,060) however, Lee does not disclose, either singly or in combination, straps connected to support bar through a curved section of minimum radius.
Claims 9-12 contain allowable subject matter based on their dependence from claim 8.

Claim 15 contains allowable subject matter because the prior art fails to disclose, either singly or in combination, wherein said support bar is notched at said central location to provide a hinge and permit relative pivotal movement between opposite ends of said support bar.
The closest prior art made of record is Lee (US 5,647,060). However, Lee does not disclose wherein said support bar is notched at said central location to provide a hinge and permit relative pivotal movement between opposite ends of said support bar either singly or in combination.

Claim 18 contains allowable subject matter because the prior art fails to disclose, either singly or in combination, wherein the pawl is disengaged from the notch by rotating the one strap relative to the other.
The closest prior art made of record is Ryvin et al. (US 6,341,382). However, Ryvin does not disclose wherein the pawl is disengaged from the notch by rotating the one strap relative to the other either singly or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance:
Claim 22 contains allowable subject matter because the prior art fails to disclose, either singly or in combination, wherein each of said straps is connected to said support bar through a curved section of minimum radius, said curved section causing said strap to extend laterally generally parallel to and spaced from said support bar and said visor extends between said curved sections and along respective ones of said straps.
The closest prior art made of record is Lee (US 5,647,060). However, Lee does not disclose wherein each of said straps is connected to said support bar through a curved section of minimum radius, said curved section causing said strap to extend laterally generally parallel to and spaced from said support bar and said visor extends between said curved sections and along respective ones of said straps either singly or in combination.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 22 recites the limitation "along respective ones" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The “respective ones” are not previously claimed so it is unclear what “respective ones” are being referenced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-5, 7, 13, 14, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,647,060) in view of Connell (US 2010/0319701).
 
Regarding claim 1, Lee discloses a head band for supporting a visor (Fig. 1; [Abstract], “The shield assembly includes a visor having a head-engaging band”), the head band having a support bar for engagement with a brow of a user (Fig. 1; a bridge 18) and later in the claim, said support bar extending laterally to either side of said central location to provide a pair of fingers that flex independently of said strap assembly (Fig. 1; temple band portions 15 and 15A).
Lee does not disclose a strap assembly spaced forwardly of the support bar and connected to the support bar at a central location.
However, Connell discloses a strap assembly spaced forwardly of the support bar and connected to the support bar at a central location (Connell: [0034], “In some embodiments, the first piece is connected to the second piece by a strap, the strap being anchored at anchor point on one of the first or the second piece”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to attach a strap to the visor of Lee as taught by Connell.  A skilled artisan would have been motivated to do so because Connell teaches that straps may be used to tighten the connection between the device and the wearer for a better fit. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks.

Regarding claim 2, Lee does not disclose the head band of claim 1 wherein said strap assembly includes a pair of straps extending in opposite directions from said central location.
However, Connell discloses wherein said strap assembly includes a pair of straps extending in opposite directions from said central location (Connell: Figs. 1 and 9; [0091], “although only one strap 11 and helmet mounting portion 14 can be seen in FIG. 1, another pair is provided on the other side of the pressure element 10”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to include a pair of straps extending in opposite directions from the central location on the mask of Lee as taught by Connell.  A skilled artisan would have been motivated to do so because Connell teaches that a pair of straps will allow the pressure of the straps to be equally distributed on both sides of the mask. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks.
 
Regarding claim 3, Lee does not disclose the head band of claim 2 wherein said strap assembly includes a latch to permit connection of said straps around a user's head.
However, Connell discloses wherein said strap assembly includes a latch to permit connection of said straps around a user's head (Connell: Fig. 16; a simple lever 324; [0135], “the second piece 322 can then be stretched or pulled away from the first piece 321 (with the lever 324 depressed to relieve the ratchet connection to the strap 325 if necessary) and fitted to the helmet”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to include a latch assembly to the mask of Lee as taught by Connell.  A skilled artisan would have been motivated to do so because Connell teaches that a latch permits the strap tension to be easily adjusted. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks.
 
Regarding claim 4, Lee does not disclose the head band of claim 2 wherein the straps are each secured to the support bar in a central zone and project forwardly from the support bar.
However, Connell discloses wherein the straps are each secured to the support bar in a central zone and project forwardly from the support bar (Connell: [0034], “In some embodiments, the first piece is connected to the second piece by a strap, the strap being anchored at anchor point on one of the first or the second piece”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to attach a strap to the visor of Lee as taught by Connell.  A skilled artisan would have been motivated to do so because Connell teaches that straps may be used to tighten the connection between the device and the wearer for a better fit. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks.
 
Regarding claim 5, Lee discloses the head band of claim 2 wherein attachment points are formed on the straps to secure a visor to the headband (Fig. 3; [Col. 3, Lines 21-23], “Attachment means 40 and 42 and 40A and 42A are provided on the rear portion of the opposite temple sections 15, 15A of the visor band”).
 
Regarding claim 7, Lee discloses the headband of claim 4 wherein each of the strap’s curves progressively outward from the central location (Fig. 1; [Col. 3, Lines 9-11], “A visor bill 25 is integrally formed with the visor band and has an edge 28 which extends forwardly from the opposite temple section and has a curved forward edge section”).

Regarding claim 13, Lee discloses the headband of claim 1 wherein the support bar is arcuate (Fig. 1; figure 1 shows the bridge 18 having an arcuate form).

Regarding claim 14, Lee discloses the headband of claim 13 wherein distal ends of said support bar are flared (Fig. 1; [Col. 3, Lines 2-6], “The distal ends of the temple band portions 15 and 15A terminate rearwardly extending tabs 20 and 20A which assist the user in placing the visor on the head and removing the visor from the head of the wearer”).

Regarding claim 16, Lee does not disclose the headband of claim 3 wherein the latch includes a ratchet and pawl mechanism.
However, Connell discloses wherein the latch includes a ratchet and pawl mechanism (Connell: Fig. 16; [0130], “As the strap 325 is pulled through the path 324 in the first piece 321, the pawl projection on the underside of the second piece 322 ratchets over the teeth on the surface of the strap 325”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to include a ratchet and pawl mechanism to the latch of Lee as taught by Connell.  A skilled artisan would have been motivated to do so because Connell teaches that a ratchet and pawl mechanism prevents the strap from loosening over time. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks.

Regarding claim 19, Lee discloses a facemask including a headband having a support bar for engagement with a brow of a user (Fig. 1; a bridge 18), and later in the claim, said support bar extending laterally to either side of said central location to provide a pair of fingers that flex independently of said strap assembly and a visor secured to the straps (Fig. 1; temple band portions 15 and 15A).
Lee does not disclose a strap assembly spaced forwardly of the support bar and connected to the support bar at a central location.
However, Connell discloses a strap assembly spaced forwardly of the support bar and connected to the support bar at a central location (Connell: [0034], “In some embodiments, the first piece is connected to the second piece by a strap, the strap being anchored at anchor point on one of the first or the second piece”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to attach a strap to the visor of Lee as taught by Connell.  A skilled artisan would have been motivated to do so because Connell teaches that straps may be used to tighten the connection between the device and the wearer for a better fit. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks.

Regarding claim 20, Lee discloses a facemask according to claim 19 wherein the visor has slots adjacent an upper edge to receive protrusions on the straps and secure the visor to the headband (Fig. 3; [Col. 3, Lines 21-23], “Attachment means 40 and 42 and 40A and 42A are provided on the rear portion of the opposite temple sections 15, 15A of the visor band”).
 
Regarding claim 21, Lee does not disclose a facemask according to claim 19 wherein said strap assembly includes a pair of straps.
However, Connell discloses wherein said strap assembly includes a pair of straps (Connell: Figs. 1 and 9; [0091], “although only one strap 11 and helmet mounting portion 14 can be seen in FIG. 1, another pair is provided on the other side of the pressure element 10”).
After the combination of the straps of Connell and the mask of Lee, Lee discloses each strap connected to said support bar at said central location and extending from said central location in opposite directions (Fig. 1; [Col. 3, Lines 9-11], “A visor bill 25 is integrally formed with the visor band and has an edge 28 which extends forwardly from the opposite temple section and has a curved forward edge section”), and said visor extending between each of said straps (Fig. 1; [Col. 3, Lines 66-67], “The components are assembled by engaging the shield 14 to the visor 12”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to include a pair of straps extending in opposite directions from the central location on the mask of Lee as taught by Connell.  A skilled artisan would have been motivated to do so because Connell teaches that a pair of straps will allow the pressure of the straps to be equally distributed on both sides of the mask. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,647,060) in view of Connell (US 2010/0319701) as applied to claim 5 above, and further in view of Landis (US 2005/0251890).

Regarding claim 6, Lee does not disclose the headband of claim 5 wherein the attachment points include barbs projecting from the straps.
However, Landis discloses wherein the attachment points include barbs projecting from the straps (Landis: [0107], “apertures 26, 28 of glare shield 50 and apertures 26, 28 of face shield 12 (shown in FIG. 1) are aligned and the nose 128 of barbs 126 are pushed through the aligned apertures until they penetrate past all aligned apertures”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to include barbs as attachment points on the mask of Lee as taught by Landis.  A skilled artisan would have been motivated to do so because Landis teaches that barbs prevent the shield from coming loose without first pushing on the barbs. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,647,060) in view of Connell (US 2010/0319701) as applied to claim 16 above, and further in view of Ryvin et al. (US 6,341,382).

Regarding claim 17, Lee does not disclose the headband of claim 16 wherein the pawl is located on one of the straps and engages in notches formed on another of the straps.
However, Ryvin discloses wherein the pawl is located on one of the straps and engages in notches formed on another of the straps (Ryvin: Figs. 2 and 3; [Col. 3, Lines 55-58], “The clasp 84 includes a pawl 92 that extends from the torsion arms 86, 88 away from the second strap distal end 54 and toward the strap exterior surface 76”).
	It would have been obvious to an artisan of ordinary skill before the effective filing date to include a pawl on only one of the straps and notches on the other strap with the mask of Lee as taught by Ryvin.  A skilled artisan would have been motivated to do so because Ryvin teaches that having a pawl on one strap and notches on the other allows for the adjustment of the strap around the head of a user to be done with a single hand. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks. 

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Salatka et al. (CA 2,376,558) discloses a face shield and face shield support assembly comprising an arcuate head support with flexible fingers and a visor to forwardly support a shield.
 Landis (US 2006/0112474) discloses a lightweight ventilated face mask shield frame comprising an arcuate head support with flexible finger attached to a face shield forward of the head band.
Landis (US 6,016,808) discloses a face shield frame apparatus comprising a head band support and forwardly spaced shield.
Berg (US 6,367,085) discloses a head suspension for an air supplied hood system comprising a head band connected to a forwardly spaced mount, and straps. 
Stoll (US 2011/0265236) discloses a face shield comprising a strap, a head band, and a face shield forwardly spaced from the head band.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786             


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786